Citation Nr: 1803250	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-00 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:  Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1980 to May 1983, January 1991 to March 1991, February 2002 to November 2003, and September 2005 to February 2006, with periods of Inactive Duty for Training (INACDUTRA), and including service in the Southwest Asia Theatre of Operations during Operation Iraqi Freedom.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision from the Department of Veterans (VA) Regional Office (RO) in Milwaukee, Wisconsin.  
 
In August 2016, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.
 

FINDING OF FACT

The Veteran's left knee and right knee disabilities are related to active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for a right knee disability have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran asserts that his bilateral knee disabilities are a result of in-service injuries and the strain of physical training in the military.  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

During the August 2016 Board hearing the Veteran testified that he slipped and fell during physical fitness training and injured his right knee.  He testified that after he fell he stood up and then collapsed; and that he felt a stinging pain and treated the knee with ice.  He testified that he underwent physical therapy for the knee injury.  He testified that he injured his left knee on active duty deployment when he tripped over a shard of glass and tore the top of his left knee off.  He testified he was treated with bacitracin and bandages, that he could see the kneecap move through the top of the knee, and he presently has a large chunk of scar tissue on top of his left knee.  The Veteran testified that his knees remained symptomatic and painful after the injuries.
 
Service treatment records reflect that in January 2001 the Veteran slipped and injured his right knee while running sprints.  The evidence reflects that the Veteran was diagnosed with right knee bursitis and reports mild tenderness of the right kneecap.  Treatment records reflect that during deployment the Veteran tripped and fell, injuring his left knee.  The Veteran was treated in theater and prescribed medication.  

In February 2001 the Veteran's private treatment provider reported that the Veteran's knee felt tender and he felt a creaking or grating sensation in the knee with flexion and extension.  He reported the knee has not given out or locked.  The treatment provider diagnosed right knee pain, likely patellar bursitis and prescribed medication and further treatment.  In February 2014 the Veteran obtained magnetic resonance imaging (MRI) of the knees.  The private treatment provider diagnosed minimal chondromalacia of the patella, best demonstrated on the right knee.  She reported there was no evidence of ligamentous or meniscal abnormality on either side and that there was fluid in the left infrapatellar bursa, which could represent infrapatellar bursitis.

 VA treatment records reflect that the Veteran undergoes treatment for osteoarthritis of the bilateral knees.  In September 2007 the Veteran reported that he had recently seen a local provider and that x-rays to both knees showed arthritis.  The VA treatment provider diagnosed osteoarthritis and encouraged walking instead of running.  

During a January 2012 VA examination the examiner noted the Veteran's diagnosis for right knee bursitis and left knee abrasion.  The Veteran reported increasing pain in both knees with activity, and difficulty walking and going up and down steps.  The examiner reported that imaging studies of the knee had been performed, but that degenerative or traumatic arthritis was not documented.  The examiner diagnosed bilateral patellofemoral pain syndrome and reported that it was less likely as not that the Veteran's remote history of bursitis of the right knee in 2001 and the abrasion of the left knee in 2005 contributed to his current condition.  He opined that the Veteran's injuries were not of sufficient magnitude to aggravate his current condition, that the Veteran does not have arthritis and that the condition is the result of natural degeneration over time.  

In December 2017 VA obtained a medical advisory opinion with respect the Veteran's service connection claims.  The examiner reviewed the medical evidence identified in the request for a medical opinion for accuracy and additional treatment records.  He reported that based on the documentation there is ample evidence that the Veteran did sustain multiple injuries to his right and left knee during active service and continued to experience subjective residuals.  He reported that x-rays of the knees taken in 2012 were not available for review, but MRIs of the right and left knee indicated bilateral chondromalacia changes.  The examiner defined chondromalacia patellae, also known as runner's knee, and explained that the Veteran was also diagnosed with bilateral patellofemoral pain syndrome, a pain in the front of the knee.  He reported that the Veteran has a parachute badge, deployment in an active combat zone, and many years in active and reserve service which required physical repetitive training to keep the Veteran combat ready.  He opined that based on the above, the Veteran's bilateral knee conditions are at least as likely as not related to injuries, events, or accidents during military service.

Having reviewed the conflicting medical evidence of record, the Board affords more probative weight to the December 2017 examiner's opinion.  While the December 2012 VA examiner reported that the Veteran's 2001 and 2005 injuries were not of sufficient magnitude to contribute to the Veteran's current disabilities, the examiner failed to demonstrate that he reviewed the complete claims file.  In light of the September 2007 VA treatment report that discussed the Veteran's x-rays and diagnosed osteoarthritis it is not clear how the examiner reached the conclusion that there was no degenerative or traumatic arthritis documented.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (an opinion must contain clear conclusions with supporting data, and a reasoned explanation connecting the two).  The December 2017 opinion is supported with sufficient rationale and consistent with findings on examination, and with consideration to the Veteran's complete treatment history and lay statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In the medical advisory opinion the examiner demonstrated that he reviewed the medical evidence of record, provided an explanation of the Veteran's disabilities and noted his years of active and reserve service in providing a positive nexus opinion.  As such, the Board finds that the probative evidence of record supports a finding that the Veteran's left knee and right knee disabilities are related to his military service.  Accordingly, service connection is warranted.


ORDER

Service connection for a left knee disability is granted.

Service connection for a right knee disability is granted.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


